Citation Nr: 0510383	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance and/or being housebound.  

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who had verified recognized 
guerilla service from December 1944 to March 1945 followed by 
Regular Philippine Army service from March 1945 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally before the Board in 
May 2004 when it was remanded to the RO.  


FINDINGS OF FACT

1.  The veteran's only service-connected disability is 
described for rating purposes as residuals of a through and 
through gunshot wound to the right leg with fracture and 
injury to Muscle Group XI and XII; 40 percent disability 
rating has been assigned under Diagnostic Code 8521.

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of service-
connected physical or mental incapacity.  

3.  The veteran is not so helpless as to be in need of 
regular aid and attendance due to his service-connected 
disability.  

4.  The veteran's service-connected disability does not 
render him unable to care for most of his daily personal 
needs without regular personal assistance from others, nor 
does the service-connected disability result in an inability 
to protect himself from the hazards and dangers of his daily 
environment.

5.  The veteran is not confined to his home or immediate 
premises by reason of his service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation based 
on the need for regular aid and attendance of another person 
are not met.  38 U.S.C.A. § 1114(l), (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2004).

2.  The criteria for special monthly compensation by reason 
of the veteran being housebound are not met.  38 U.S.C.A. §§ 
1114(s), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to special monthly compensation.  The 
discussions in the rating decision, statement of the case, 
supplemental statement of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, a letter dated in May 2004 effectively 
furnished notice to the veteran of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the May  2004 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The veteran 
has been afforded adequate VA examinations.  The record as it 
stands includes sufficient competent evidence to decide these 
claims.  No additional pertinent evidence has been identified 
by the claimant as relevant to the issue on appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim.

Criteria

The law provides that a veteran who, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, one hand and one foot, or 
is blind in both eyes, with 5/200 visual acuity or less or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, shall receive the provided level 
of compensation.  38 U.S.C.A. § 1114(l).

The regulations provide that the special monthly compensation 
provided by 38 U.S.C. A. § 1114(l) is payable for anatomical 
loss or loss of use of both feet, one hand and one foot, 
blindness in both eyes with visual acuity of 5/200 or less or 
being permanently bedridden or so helpless as to be in need 
of regular aid and attendance.  38 C.F.R. § 3.350(b).

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b)(3).  The criteria 
for rating "permanently bedridden" are also contained in 38 
C.F.R. § 3.352(a).

The regulations provide that, where possible, determinations 
should be on the basis of permanently bedridden rather than 
for need of aid and attendance, except where 38 U.S.C. § 
1114(r) is involved, to avoid reduction during 
hospitalization where aid and attendance is provided in kind. 
38 C.F.R. § 3.350(b)(4).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.

"Bedridden" will be a proper basis for the determination, 
where "bedridden" is that condition which, through its 
essential character, actually requires that the claimant 
remain in bed. The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice. It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.

The particular personal functions, which the veteran is 
unable to perform, should be considered in connection with 
his or her condition as a whole. It is only necessary that 
the evidence establish that the veteran is so helpless as to 
need regular aid and attendance, not that there be a constant 
need. Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him to be in bed. They must be based on the 
actual requirement of personal assistance from others. 38 
C.F.R. § 3.352(a).

The law provides special monthly compensation if the veteran 
has a service-connected disability rated as total, and (1) 
has additional service-connected disability or disabilities 
independently ratable at 60 percent or more, or, (2) by 
reason of such veteran's service-connected disability or 
disabilities, is permanently housebound.

The requirement of "permanently housebound" will be 
considered to have been met when the veteran is substantially 
confined to such veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to service- 
connected disability or disabilities, which it is reasonably 
certain, will remain throughout the veteran's lifetime. 38 
U.S.C.A. § 1114(s).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  

Factual Background

The veteran's claim of entitlement to special monthly 
compensation was received in May 1999.  

A May 1999 statement from a private physician indicates that 
the veteran was diagnosed as having a cerebral vascular 
accident with resulting right side hemiparesis and secondary 
dysarthria.  The physician reported that the veteran required 
assistance in ambulation and was unable to dress or feed 
himself.  

An April 2001 Medical Certificate indicates that the veteran 
had been diagnosed with pneumonia.  He also had an old 
cerebral vascular accident with right hemiparesis and 
dementia.  It was noted that the veteran required assistance 
with toileting, preparing food, and in dressing.  

A VA scars examination was conducted in October 2001.  At 
that time, the veteran complained of pain and numbness in his 
right leg and foot.  The diagnosis from the examination was 
healed scar on the right leg with a moderately severe injury 
to Muscle Group XI and XII.  

At the time of an October 2001 VA peripheral nerve 
examination, it was noted that the veteran had a service-
connected paralysis of the common peroneal nerve and the 
anterior tibial nerve of the right leg.  He complained of 
numbness in the leg.  It was also noted that the veteran had 
had a cerebral vascular accident in 1996 which resulted in 
right-sided hemiparesis.  The veteran was wheelchair bound 
and received nursing care at home.  The diagnosis from the 
examination was that the veteran's service-connected 
paralysis of the right common, peroneal and anterior tibial 
nerve had been superseded by the present right-sided 
hemiparesis of the veteran's cerebral infarct.  The examiner 
opined that the veteran was helpless due to his cerebral 
infarct.  

On VA muscles examination in October 2001, the veteran 
reported pain and numbness of the right lower extremity and 
ankle and difficulty walking.  He was able to move his leg 
through useful ranges of motion but with a loss of motion due 
to pain and weakness.  

A VA joints examination was also conducted in October 2001.  
The veteran complained of pain in the right leg and foot.  
The veteran had difficulty standing on his right leg and was 
unable to squat.  At the time of the examination, he was 
unable to stand and walk due to his post cerebral vascular 
accident status.  The diagnoses were residuals of through and 
through gunshot wound to the right leg with a healed scar and 
injury to Muscle Group XI and XII; post traumatic arthritis 
of the right ankle with slight malposition of the right foot; 
minimal degenerative joint disease of the left ankle; 
degenerative joint disease of both feet; numerous tiny soft 
tissue and bone retained foreign metallic bodies with healed 
fracture of the tibia and fibula and interosseous 
calcification and soft tissue atrophy of the distal right 
leg.  

At the time of an October 2001 VA aid and attendance 
examination, it was noted that the veteran was known to be 
hypertensive for 7 years and had had a stroke in 1996.  The 
veteran required the aid of his wife to arrive for his 
examination.  He had been hospitalized in June 1996 with 
after a cerebral vascular accident.  The examiner noted that 
the veteran was not permanently bedridden.  His visual acuity 
was 20/100 bilaterally.  The examiner found that the veteran 
was competent to handle his funds.  The veteran was able to 
eat by himself using his left hand when food was served and 
placed in front of him.  He had to be assisted in taking a 
bath and on his personal needs.  He had weakness of the upper 
extremity.  The veteran also experienced weakness in his 
lower extremity and had difficulty standing up from his wheel 
chair.  The veteran was unable to walk or stand alone.  The 
diagnoses from the examination were residuals of a through 
and through gunshot wound to the right leg with a healed scar 
with injury to Muscle Group XI and XII with numerous retained 
foreign metallic bodies, healed fracture of the tibia and 
fibula, post traumatic arthritis of the right ankle with soft 
tissue atrophy of the right lower leg, hypertensive 
arteriosclerotic heart disease and status post cerebral 
vascular accident with right hemiparesis.  The examiner 
specifically noted that the veteran's service-connected 
disability partially contributed to the veteran being 
helpless but the major impact on the helplessness was the 
residuals of the cerebral vascular accident.  

Housebound Analysis

Initially, the Board will address the issue of entitlement to 
special monthly compensation based on housebound status.  

In this case, the veteran does not have a service-connected 
disability that is rated as total.  Service connection is in 
effect for residuals of a gunshot wound to the right leg with 
fracture and injury to Muscle Group XI and XII which has been 
evaluated as 40 percent disabling under Diagnostic Code 8521.  
The evidence does not establish that the veteran has 
additional service-connected disability that is independently 
ratable at 60 percent or more.  The veteran has not contended 
that he has another service-connected disability that is 
independently ratable at 60 percent or more.  Nor has it been 
shown that the veteran is permanently housebound as a result 
of his service-connected right leg disability.  The examiner 
who conducted the October 2001 VA peripheral nerve 
examination found that whatever disability had been 
associated with the service-connected residuals of the 
gunshot wound to the right leg had been superseded by the 
nonservice-connected residuals of the cerebral vascular 
accident the veteran had in 1996.  The examiner who conducted 
the October 2001 aid and attendance examination noted that 
the veteran's service-connected disability had some impact on 
his helplessness, but the major factor was the residuals of 
the cerebral vascular accident.  The Board interprets this 
medical opinion as showing that the preponderance of the 
competent evidence is against a finding that the veteran's 
helplessness is due to his service-connected disability.  The 
Board believes that the medical examiner's opinion, while 
conceding helplessness, is clearly to the effect that the 
helplessness is not due to the service-connected disability. 

There is also no competent evidence of record demonstrating 
that the veteran is blind, or nearly blind, nor is there 
competent evidence of record demonstrating that he was 
institutionalized in a nursing home on account of service-
connected physical or mental incapacity.  

The Board finds that the veteran is not substantially 
confined to his home or immediate premises or 
institutionalized in a nursing home by reason of his service-
connected disability.  The Board concludes that the criteria 
for special monthly compensation by reason of the veteran 
being housebound are not met.  38 U.S.C.A. §§ 1114(s), 5103A; 
38 C.F.R. §§ 3.350, 3.352.

Aid and Attendance Analysis

In this case the evidence supports a finding that the veteran 
requires the aid and attendance of another individual.  
However, this same evidence also shows that the veteran's 
incapacity is due to the residuals of a nonservice-connected 
cerebral vascular accident which occurred in June 1996.  As 
noted above, the examiner who conducted the October 2001 VA 
peripheral nerves examination opined that any residuals of 
the service-connected gunshot wound to the right lower 
extremity was superseded by the damage which was done at the 
time of the June 1996 cerebral vascular accident.  The 
examiner who conducted the October 2001 aid and attendance 
examination also found that the majority of the veteran's 
helplessness was attributable to the residuals of the 
cerebral vascular accident.  

In essence, the evidence shows the veteran is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance, but this is due to nonservice-connected 
disabilities sustained as a result of a June 1996 cerebral 
vascular accident and not due to the residuals of the 
service-connected gunshot wound to the right lower extremity.

The law only provides special monthly compensation for such 
disability, which is the result of service-connected 
disability.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Conclusion

The Board acknowledges that the veteran suffers from severe 
physical impairment, that he has spend time in a nursing 
home, that he uses a wheelchair, and that he needs assistance 
from other with many tasks.  However, the critical and 
determinative fact in this case is that the veteran's 
service-connected disability does not result in impairment to 
meet the criteria for the levels of special monthly 
compensation being sought.  

The Board finds the evidence is not evenly balanced in this 
case and the benefit of the doubt doctrine is not for 
application.  The Board concludes that the requirements for 
special monthly compensation based on the need for regular 
aid and attendance of another person or on account of being 
housebound are not met.  38 U.S.C.A. §§ 1114(l)(s), 5103A; 38 
C.F.R. §§ 3.350, 3.352.


ORDER


The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


